DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on August 24, 2021, has been entered. Claims 1-11, 14, 16, and 17 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome the objections and 112 rejections previously set forth in the Non-final Office action mailed March 25, 2021.
Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  
In claim 1, line 15, “the least two gameboard parts” should read --the at least two gameboard parts--.
In claim 1, line 29, “two game parts” should read --two gameboard parts--.
In claim 1, last line, “dame board parts” should read --gameboard parts--.
In claim 6, lines 1-2, “the gameboard part” should read --each gameboard part--.
In claim 8, lines 1-2, “the gameboard part” should read --each gameboard part--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See MPEP § 2181, subsection I. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Patent No. 1,725,911, hereinafter Graham) in view of Cheng (US Patent No. 6,220,919, hereinafter Cheng) and Appelblatt (US Patent No. 8,509,918, hereinafter Appelblatt); or in the alternative, as unpatentable over Graham in view of Cheng and Appelblatt, in further view of Wheeler (US Patent No. 5,988,640, hereinafter Wheeler).
Regarding claim 1, Graham discloses a game (Figs. 1 and 8; pg. 1, lines 1-20) comprising: a variable gameboard (blocks 10 assembled in any of a variety of ways, pg. 1, lines 88-94, such as those shown in Figs. 1 and 6-8) and a plurality of game piece elements (pg. 1, lines 48-52, “marbles”; also see pg. 1, lines 101-108). The variable gameboard comprises at least two game board parts (blocks 10), each with a plurality of sides (pg. 1, lines 21-27), that can be (i.e., are inherently capable of being) assembled in a first variant in which the plurality of sides of each gameboard part (10) are aligned with each other (as in Fig. 1; pg. 1, col. 2, lines 88-89, “arranged side by side in a variety of ways”), and in a second variant in which the sides of each gameboard part (10) are non-aligned with each other, for example, by arranging the first row of one block to align with the third row of another block (see examiner’s illustration below, showing inherent capabilities of Graham’s blocks 10). 

    PNG
    media_image1.png
    240
    590
    media_image1.png
    Greyscale

Both variants may be considered to form either a partial gameboard (e.g., at an intermediate stage of construction) or a complete variable gameboard (e.g., upon completion of the structure). Each of the gameboard parts (10) has a top and a bottom (pg. 1, lines 33-35, “both faces”; at top and bottom in Fig. 3), and the top and bottom of each gameboard part (10) each comprise a plurality of fields (recesses 12; pg. 1, lines 76-81). Each field (12) comprises a central point and is configured for placing a game piece element (pg. 1, lines 90-104). The plurality of fields (12) on the top and bottom of each gameboard part (10) are sufficient in number, and are arranged in a manner, to form both a row and a column (10; pg. 1, lines 76-80, “four rows of four recesses each, forming horizontal and vertical rows crossing at right angles”) on the top and bottom of each of the gameboard parts (10; pg. 1, lines 33-35, the pattern of recesses being the same on both faces), the central points of each field (12) in the plurality of fields (12) forming the row and the column having a regular distance between the central point of each adjacent field in the formation of the row and the column (pg. 1, lines 95-100, “arranged equidistantly”). Each field (12) of the plurality of fields (12) of each of the gameboard parts (10) are arranged such that for both the first aligned variant and the second non-aligned variant (illustrated above), at least one row or column having the regular distance between the 
Graham does not teach a plurality of multi-element game pieces, and Graham lacks a coupling means for coupling the adjacent gameboard parts. 
However, with respect to the multi-element game pieces, Cheng teaches a similar pattern assembly game (Figs. 1-19), similarly comprising a gameboard (e.g., gameboard 29, Fig. 17) with a plurality of equidistant fields arranged in rows and columns (e.g., 4x4 arrangement of holes 291, Fig. 17) at regular distances, and further comprising a plurality of multi-element game pieces (1-18, Fig. 1; col. 3, line 20-col. 4, line 13) each comprising a plurality of mutually-connected elements (col. 3, lines 21-23, “3 to 6 small units”), each mutually connected element having a core (i.e., a center) and each connected to at least one other mutually connected element (see Fig. 1), with a core-to-core distance for each connection between two mutually-connected elements being a mutual core distance that is the same for each connection (as 
With respect to the coupling means, to solve the problem of removably coupling adjacent parts of a variable gameboard, Appelblatt teaches (Figs. 21-22) a variable gameboard (212; col. 7, lines 23-27) comprising at least two gameboard parts (modules 214) each with a plurality of sides that can be coupled to each other (via magnets 252 on each side of each module 214; col. 7, lines 52-58). Each of the gameboard parts (214) is provided with two coupling means (magnets 252; col. 7, lines 37-47 and 52-58) on each side to enable reverse coupling of the gameboard parts (214). The magnetic coupling means (252) of each gameboard part (214) is arranged to form a coupling with an identical coupling means (252) of another of the gameboard parts (214). By virtue of the identical magnetic coupling means (252), the gameboard parts (214) can be (i.e., are inherently capable of being) reversibly coupled together in different orientations, including a first variant wherein the sides of each of the gameboard parts (214) are aligned with each other (as shown in Fig. 21), and in a second variant in which the sides of each of the gameboard parts (214) are non-aligned with each other (see examiner’s illustration below showing inherent capability of Appelblatt’s modules 214 of Fig. 22), since Appelblatt teaches that any of the magnets (252) can be coupled with any other of the magnets (252; col. 8, lines 36-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Graham by adding magnetic coupling means as taught by Appelblatt to each side of each block/game board part (10 of Graham), so that the blocks/game board parts (10 of Graham) can be securely interconnected to prevent accidental displacement. 

    PNG
    media_image2.png
    404
    545
    media_image2.png
    Greyscale

The examiner notes that when the magnetic coupling means (252 of Appelblatt) is incorporated into the gameboard parts/blocks (10) of Graham in the arrangement taught by Appelblatt, the resulting gameboard parts would be inherently capable of being coupled in the first variant illustrated above with at least one row or column with the regular distance between fields continuing over both of the coupled game board parts, because the arrangement of magnetic coupling means taught by Appelblatt allows the gameboard parts to be coupled with the sides aligned (as in the first variant illustrated above), and when the sides of Graham’s gameboard parts/blocks (10) are aligned, at least one row or column having the regular distance between fields continues over the adjacent aligned gameboard parts/blocks (10, as illustrated above with respect to Graham, first variant). Similarly, the resulting gameboard parts would also be inherently capable of being coupled in the second variant 
If there is any doubt regarding the examiner’s conclusion that the combination of Graham and Appelblatt would be inherently capable of being coupled according to the second variant with at least one row or column continuing over the coupled blocks, then the examiner cites Wheeler as further supporting evidence. Wheeler teaches a similar game (Figs. 1, 2, 15,and 16) comprising gameboards of various design with a plurality of fields arranged in rows and columns for receiving game elements (see boards of Figs. 15-16; col. 14, lines 46-60), in which at least one row or column having a regular distance between fields continues over 

    PNG
    media_image3.png
    524
    678
    media_image3.png
    Greyscale

	Regarding claim 2, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1, including the coupling means taught by Appelblatt. Appelblatt further teaches (Fig. 22) the coupling means (252) are arranged to exert a coupling force on the identical coupling means (252) of the other gameboard part (col. 8, lines 36-47). Because the coupling means (252) are spherical magnets (252) at discrete locations on each side of the respective gameboard part, the coupling force of the magnets (252) is understood to inherently become greater as a mutual orientation approaches an orientation of the first or second variant discussed above (i.e., as the magnets 252 approach one another), so that the coupling means (252) steer the formation of the first or second variant of the partial or 
	Regarding claims 3-5, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1, including the coupling means taught by Appelblatt. Appelblatt further teaches the coupling means (252, Fig. 22) are configured to exert a magnetic force (col. 8, lines 36-47) (claim 3); wherein the coupling means (252) comprise a spherical or cylindrical magnet (252; col. 8, lines 36-27, “spherically shaped”; col. 8, lines 48-50, “rod-shaped”) that is rotatably attached in the gameboard part (col. 8, lines 36-37) (claim 4) and is placed loosely in a housing (container 250; col. 7, lines 37-47; col. 7, lines 52-55, Fig. 22) (claim 5).
	Regarding claim 6, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Graham further teaches (Fig. 1) each gameboard part/block (10) has the form of a polygon with three or more sides (pg. 1, lines 24-27, “polygonal … for example an equilateral triangle, a square, or a regular hexagon”).	Regarding claim 7, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches that for fields (12) that are next to a side of the gameboard part/block (10), the distance (1/2 A) from the central points of the fields (12) to the side is half of the regular distance (A) between fields (12), as shown in the annotated detail of Fig. 1 below, and as further evidenced by the even spacing of marbles across adjacent blocks as shown in Figs. 7 and 8 of Graham.

    PNG
    media_image4.png
    215
    312
    media_image4.png
    Greyscale

	Regarding claim 8, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches the gameboard part/block (10) is provided at the top and bottom with such fields (12) and the regular distance between them is the same on the top and the bottom (pg. 1, lines 33-35, “blocks are recessed on both faces, the ‘pattern’ being the same … on both faces”).
	Regarding claim 9, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches (Figs. 1 and 3) the fields (12) are formed by open cavities (“recesses”, pg. 1, lines 76-77) in the surface of the side concerned. 
	Regarding claim 10, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Appelblatt further teaches (Fig. 22) each of the sides are provided with identical coupling means (252).
	Regarding claim 11, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches (Fig. 1) the polygonal gameboard parts/blocks (10) each have four sides (pg. 1, line 76, “square”). Appelblatt further teaches (Fig. 22) two identical coupling means (252) on each side of each square gameboard part, with a mutual distance of half the length of the side (as shown in Fig. 22 of Appelblatt).
claim 14, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Appelblatt further teaches that all of the gameboard parts (214) that make up the gameboard (212) are provided with the coupling means (252) on each side of the gameboard part (214) to enable the reverse coupling of the gameboard part (214) to another gameboard part (214) with identical coupling means (252) to thereby enable the formation, together with the other gameboard part, of different variants of a partial or complete gameboard, as discussed in detail above for claim 1. 
	Regarding claims 16 and 17, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Graham further teaches (Fig. 1) all the gameboard parts/blocks (10) are identical (pg. 1, lines 21-40). 
Response to Arguments
Applicant's arguments filed August 25, 2021, have been fully considered but they are not persuasive. 
With respect to Graham, the examiner finds nothing in Graham’s disclosure to support Applicant’s position that two gameboard parts of Graham could not be combined without being supported by a surrounding box (box 11, Fig. 1). The box (11) shown in Fig. 1 appears to be simply a storage box, since the box (11) is mentioned only at pg. 1, lines 60-62 (“Fig. 1 is a plan view of the recessed blocks, nine in number, enclosed in a shallow box”), in conjunction with a lid (“The lid of the box is not shown”), and pg. 1, lines 76-77 (“The square blocks 10, arranged in the box 11, Fig. 1, have shallow spherical recesses 12 …”). Moreover, Graham explicitly shows in Figs. 6-8 that, in use, multiple gameboard parts (blocks 10) are combined together in many 
In response to Applicant’s argument that Graham discloses stacking the blocks (10) one above the other with marbles only in the corner recesses, the examiner maintains that Graham also clearly discloses arranging the blocks side by side (pg. 1, lines 88-90, “the blocks themselves can be arranged side by side in a variety of ways”) with game elements/marbles positioned in any number of the recesses as desired by the user (pg. 1, lines 90-94, “the marbles can be placed on the blocks (in the recesses) in a still greater variety of patterns, giving an indefinite number of ‘designs’, regular and irregular, symmetrical or unsymmetrical”). In response to Applicant’s argument that the second hypothetical variant of Graham proposed by the examiner above would be an unstable basis for constructing a building by stacking additional blocks, the examiner maintains the second variant is recited in claim 1 as a functional limitation of the claimed game (see claim 1, lines 14-16, “wherein the [at] least two gameboard parts can be coupled to one another … in a second variant”; emphasis added). Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). It is the examiner’s position that the blocks of Graham are inherently capable of being combined in a manner corresponding to the first and second variants (as illustrated in the examiner’s illustration of the hypothetical second variant with respect to Graham). Additionally, the examiner notes that Graham clearly discloses that the blocks (10) are not limited to use for stacking, but can also be arranged side by side in a variety of ways, as discussed above. (Although the stability of the second variant for stacking does not 
In response to Applicant’s argument that a stacked construction would require more than two blocks, the examiner notes that the claim is directed to a variable gameboard that is capable of assembly in multiple arrangements and is not limited as to the number of gameboard parts (see claim 1, line 12, “at least two gameboard parts”). Graham’s set of blocks (10) are similar capable of assembly in any of a variety of arrangements (Graham, pg. 1, lines 88-90), including side-by-side arrangements as discussed above, and includes at least two blocks (10). Therefore, Graham is understood to teach a variable gameboard comprising at least two gameboard parts (blocks 10) that can be combined in first and second variants as claimed. (Additionally, although the presence of a hypothetical third block does not appear to the examiner to be pertinent to the question of obviousness for the reasons noted above, the examiner notes for the sake of argument that Graham is inherently capable of use with only two blocks arranged side by side, either aligned as in the first variant or non-aligned as in the second variant, e.g., with game elements/marbles placed on the two blocks in a pattern to form a design, as disclosed by Graham at pg. 1, lines 88-100.)
In response to Applicant’s argument that the reason for Graham’s grid of equidistant recesses is for building layers of marbles rather than positioning multi-element game pieces across mating edges, the examiner notes that this is not the only reason disclosed by Graham so that the blocks can be arranged in a greater number of ways without destroying the continuity of the contemplated design” (emphasis added). In view of this disclosure, at least one purpose of Graham’s equidistant arrangement of recesses is understood to be ensuring continuity of the design (i.e., the design created by the marbles, pg. 1, lines 90-94) across the mating edges of adjacent blocks in side-by-side arrangements as described in the immediately preceding sentence at pg. 1, lines 88-94. This function is illustrated in Figs. 7 and 8, which show a continuous arrangement of elements/marbles across the top of adjacent blocks.
In response to Applicant’s argument that it would not have been obvious to one of ordinary skill in the art to modify the invention of Graham by replacing Graham’s single-element game pieces with multi-element game pieces as taught by Cheng, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to modify Graham by adding a plurality of multi-element game pieces as taught by Cheng to Graham’s game, in order to add variety to the game and to facilitate assembly of game components in different ways and with various levels of difficulty. Adding multi-element game pieces to Graham would not remove the capabilities inherent to the game of Graham but would add additional capabilities taught by Cheng to be advantageous. Additionally, the examiner notes the similarities in the use of Graham’s single-element game pieces in Figs. 6-8 of Graham and Cheng’s multi-element game pieces in Fig. 17 of Cheng. In view of these similarities, the examiner maintains that one of ordinary skill in the art would recognize that multi-element game pieces as taught by Cheng could be combined with the game of Graham with a reasonable expectation of success. 
In response to Applicant’s argument that Cheng uses only single bases that cannot be combined to form larger bases, the examiner notes that the multiple combinable gameboard parts are taught by Graham, as discussed above. In response to Applicant’s argument that Cheng’s bases are flat on the bottom and would not be useable in Graham, the examiner notes that the proposed modification is not to use Cheng’s bases in the game of Graham, but to add multi-element game pieces as taught by Cheng to the game of Graham.
In response to Applicant’s argument that the hypothetical combination of Graham’s blocks (10) in the second, non-aligned variant is not shown or implied in Graham or Appelblatt, the examiner maintains that the second, non-aligned variant is understood to describe a inherently capable of being combined in a manner corresponding to the first and second variants (as illustrated in the examiner’s illustration of the hypothetical second variant with respect to Graham), and when modified to include magnetic couplings as taught by Appelblatt, are inherently capable of being coupled in such manner (as illustrated in the examiner’s illustration of the hypothetical second variant with respect to Appelblatt).
In response to Applicant’s argument that one of ordinary skill in the art would not modify Graham by arranging the blocks in the second variant because it would endanger the stability of the structure, the examiner notes again that the second variant is a functional capability of the gameboard parts rather than a structural limitation, and that the prior art is inherently capable of performing the claimed function, for the reasons discussed above. Additionally, for the sake of argument, the examiner notes it is apparent from Graham’s disclosure that the blocks (10) are intended to be assembled in any of a variety of ways and not necessarily stacked (see Graham, pg. 1, lines 88-100), and that, even if additional blocks (10) were to be stacked upon blocks (10) arranged according to the second variant, the examiner sees no reason why such an arrangement would be any less stable than, for example, the stacked tower arrangement shown in Fig. 6 of Graham.
In response to Applicant’s argument that arranging Appelblatt’s blocks according to the second variant would destroy the three-dimensional tic-tac-toe game of Appelblatt, the examiner maintains that the proposed modification is adding magnetic couplings as taught by 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the examiner’s position that the examiner’s conclusion of obviousness is based on the clear teaching of the cited references, as discussed in detail above, rather than on any knowledge gleaned only from applicant’s disclosure.
With respect to the alternative rejection in further view of Wheeler, in response to Applicant’s argument that Graham does not teach the combination of three identical blocks filled with recesses, the examiner notes that Graham explicitly teaches a combination of at least nine identical blocks (10) filled with recesses (see Fig. 1). Graham teaches that each block (10) includes recesses (12) arranged in four rows of four recesses each (pg. 1, lines 76-81). One of ordinary skill in the art would immediately recognize that, although not all of the recesses (12) are illustrated in Fig. 1, all of the blocks (10) shown in Fig. 1 will be filled with the recesses (12). In response to Applicant’s argument that one of ordinary skill in the art would not arrange the blocks (10) of Graham in the hypothetical arrangements suggested by Wheeler because such arrangements would not make a stable base for a stacked structure, the examiner notes again that arrangements of the gameboard parts according to first and second variants is a functional 
In response to Applicant’s argument that cutting the bases of Graham in separate parts would not result in a number of square bases, the examiner has not proposed cutting the blocks (10) of Graham, or the bases of Wheeler. Rather, the examiner notes that three of Graham’s blocks would be inherently capable, without modification, of being arranged to form an offset grid arrangement identical to those shown in Figs. 15 and 16 of Wheeler, or, if there is any doubt regarding the examiner’s conclusion of inherency, it would have been obvious to one of ordinary skill in the art to configure Graham’s blocks to be arranged to form such an offset .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 3, 2021/